Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 1 of 24 PageID #: 3259



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  ARNOLD K. RICHARDS and
  MARY L. RICHARDS,

                    Plaintiffs,

  v.                                         CIVIL ACTION NO. 1:17CV50
                                                  (Judge Keeley)

  EQT PRODUCTION COMPANY,

                    Defendant.


       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

        This case involves a breach of contract claim related to

  royalty payments for natural gas interests. The plaintiffs, Arnold

  and   Mary   Richards   (“the   Richardses”),    are   owners    of   mineral

  interests in Ritchie County, West Virginia. In their complaint, the

  Richardses alleged that the defendant, EQT Production Company (“EQT

  Production”), had breached the express terms of the relevant oil

  and natural gas leases by improperly calculating royalties and

  making improper deductions, including wrongful deductions for

  severance     taxes.    EQT   Production     denied    these    allegations,

  contending that its royalty payments to the Richardses were in

  compliance with the lease terms and West Virginia law. Following

  the Court’s denial of EQT Production’s motion for summary judgment,

  the case proceeded to trial by jury.
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 2 of 24 PageID #: 3260



  RICHARDS, ET UX., v. EQT PROD. CO.                                        1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

        At   trial,    and   after   the       Richardses’   case-in-chief,     EQT

  Production moved for a directed verdict in its favor as to whether

  the Richards had met their burden to establish the market price of

  the natural gas at the relevant valuation point and to establish

  that EQT Production had breached the relevant lease terms by

  failing to pay royalties based on the market value of the gas (Dkt.

  No. 123). Viewing the evidence in the light most favorable to the

  Richardses,    and   finding   that      the    jury   would   have   a   legally

  sufficient evidentiary basis to find in the Richardses’ favor on

  their breach of contract claim, the Court denied EQT Production’s

  motion for a directed verdict (Dkt. No. 124). At the close of all

  the evidence, EQT Production renewed its motion for a directed

  verdict on the Richardses’ breach of contract claim on the same

  grounds (Dkt. No. 125), which the Court denied (Dkt. No. 126).

        Also at the close of the evidence, the Richardses moved for a

  directed verdict in their favor as to whether EQT Production had

  impermissibly deducted severance taxes from the their royalties

  under the relevant lease terms. Following the argument of the

  parties, and after careful consideration, the Court granted the


                                           2
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 3 of 24 PageID #: 3261



  RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

  Richardses’ motion for a directed verdict as to the apportionment

  of severance taxes and ordered that they be awarded $42,540.83

  (Dkt. Nos. 127; 128).

        The jury subsequently returned a verdict in favor of the

  Richardses on their breach of contract claim, answering “Yes” to

  the question of whether EQT Production had “breached the terms of

  the Leases by failing to pay the Richardses the full amount of

  royalties    due”   and   awarding   them   damages    in   the   amount   of

  $191,998.61 (Dkt. No. 134). Thereafter, the Court entered judgment

  orders in favor of the Richardses on the directed verdict and the

  jury’s verdict (Dkt. Nos. 137; 138).

        Now pending is EQT Production’s Motion for Judgment as a

  Matter of Law, For New Trial, and For Amendment of the Court’s

  Judgment Orders (Dkt. No. 149). EQT Production moves for judgment

  as a matter of law pursuant to Fed. R. Civ. P. 50 and 60, or for a

  new trial pursuant to Fed. R. Civ. P. 59, on the Richardses’ breach

  of contract claim. It also requests a new trial under Rules 59 and

  60 on the issue of EQT Production’s apportionment of severance

  taxes to the Richardses. Id. at 1. Also pending is the Richardses’


                                        3
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 4 of 24 PageID #: 3262



  RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

  motion for prejudgment interest on both verdicts (Dkt. No. 147).

  The motions are fully briefed and ripe for decision.

                       I. RELEVANT FACTS IN EVIDENCE1

        The Richardses are owners of mineral interests in Ritchie

  County, West Virginia, and are lessors to the oil and gas leases at

  issue (collectively, “the Leases”) (Dkt. No. 110 at ¶ 3). EQT

  Production, the sole lessee to the Leases, has the right to develop

  and produce natural gas from the leasehold estates. Id. at ¶ 2.

  Since at least the early 1950s, various lessees, including EQT

  Production, have produced natural gas from several vertical wells

  located on the Lease premises.

        The Leases include the following royalty provision:

        In Consideration of the Premises the said party of the
        second part, covenants and agrees: 1st-to deliver to the
        credit of the Lessors, their heirs or assigns, free of
        cost, in the pipe line to which the Lessee may connect
        the wells ... the equal one-eighth (1/8) part of all oil
        produced and saved from the leased premises; and second,
        to pay ... one-eighth (1/8) of the value at the well
        market price of the gas from each and every gas well
        drilled on said premises, the product from which is


        1
         Many of the facts in this case were not in dispute, and the
  Court limits its recitation of the facts to those relevant to EQT
  Production’s motion.

                                        4
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 5 of 24 PageID #: 3263



  RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

        marketed and used sold off the premises, said gas to be
        measured at by a meter set on the farm.

  Dkt. Nos. 51-1; 51-2; 51-3 (strikeout in original) (emphasis added)

  (the “Royalty Provision”). Since 1954, pursuant to the Royalty

  Provision, the Richardses have received a one-eighth royalty for

  natural gas produced from the vertical wells on the Lease premises.

  And, although the Leases were amended in 2014 to allow for pooling

  and unitization for horizontal drilling, the Royalty Provisions

  have not been modified. See Dkt. No. 110 at ¶ 4.

        Pursuant to the amendments, in late 2016, EQT Production

  drilled six (6) horizontal wells on “Pullman 96,” a well pad

  located on a tract adjacent to the Lease premises. Id. at ¶ 8.

  These wells produce natural gas from the leasehold estates, which

  EQT Production sells to an affiliate, EQT Energy, LLC (“EQT

  Energy”).2 Natural gas produced from the pooled acreage passes

  through meters located at or near the wellheads where, pursuant to

  a Base Contract for Sale and Purchase of Natural Gas (“Gas Sales



        2
         EQT Energy is not a party to this action. Rather, the
  Richardses elected to bring their breach of contract claim only
  against EQT Production.

                                        5
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 6 of 24 PageID #: 3264



  RICHARDS, ET UX., v. EQT PROD. CO.                                            1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

  Contract”), EQT Energy takes custody of the gas. Id. at ¶¶ 7, 9.

  EQT    Energy   then    delivers     and         sells   the   gas    to   third-party

  purchasers on the open market.

         Notably, the Gas Sales Contract establishes a pricing formula

  whereby EQT Energy pays EQT Production an amount equal to the first

  of the month “index price” applicable to the interstate pipeline

  system   into   which    the   gas      is       delivered,    less    gathering   and

  compression related charges. The interstate pipeline into which gas

  from    the   Lease    premises    is    delivered        is   the    Texas   Eastern

  Transmission (“TETCO”) M2 interstate pipeline system. Id. at ¶ 6.

  The index price applicable to the TETCO M2 system is not determined

  by EQT Production or any other EQT entity. Rather, the TETCO M2

  index price is a published market price, which reflects the value

  of natural gas sold in the relevant geographical region.

         To arrive at the price for the point where the gas is sold to

  EQT Energy (i.e., at or near the wellheads), EQT Production

  utilizes a “net-back” or “work-back” method, whereby certain post-

  production expenses of gathering and compressing the gas to the

  downstream interstate pipeline market at TETCO M2 are deducted from


                                               6
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 7 of 24 PageID #: 3265



  RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

  the downstream TETCO M2 index price on a per unit basis. The

  Richardses’ royalty payments are then calculated based on the price

  where the gas is sold to EQT Energy - at or near the wellhead.

        The post-production expenses deducted from the TETCO M2 index

  price are reflected as “owner deducts” in the monthly remittance

  statements provided to the Richardses. The remittance statements

  also reflect that EQT Production allocates to the Richardses a one-

  eighth share of privilege taxes owed to the State of West Virginia

  for engaging in the business of severing natural gas for sale.

                           II. STANDARDS OF REVIEW

  A.    Renewed Motion for Judgment as a Matter of Law

        Federal Rule of Civil Procedure 50(b) permits a trial court to

  “direct the entry of judgment as a matter of law” upon post-trial

  renewal    of   a   motion    for   judgment    as   a   matter    of   law.

  Fed. R. Civ. P. 50(b). Judgment as a matter of law is appropriate

  when, “without weighing the credibility of the evidence, there can

  be but one reasonable conclusion as to the proper judgment.” U.S.

  ex rel. DRC, Inc. v. Custer Battles, LLC, 562 F.3d 295, 305 (4th

  Cir. 2009) (citation omitted). The movant is entitled to judgment


                                        7
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 8 of 24 PageID #: 3266



  RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

  pursuant to Rule 50(b) “if the nonmoving party failed to make a

  showing on an essential element of his case with respect to which

  he had the burden of proof.” Russell v. Absolute Collection Servs.,

  Inc., 763 F.3d 385, 392 (4th Cir. 2014) (citation omitted). The

  Court reviews “the evidence in the light most favorable to the

  nonmoving party” in making this determination. Myrick v. Prime Ins.

  Syndicate, Inc., 395 F.3d 485, 490 (4th Cir. 2005).

  B.      Motion to Alter or Amend Judgment

          The Federal Rules of Civil Procedure allow a litigant subject

  to an adverse judgment to file either a motion to alter or amend

  the judgment pursuant to Rule 59(e), or a motion seeking relief

  from the judgment pursuant to Rule 60(b). Although the two rules

  appear similar, they are in fact quite distinct. A Rule 59(e)

  motion is discretionary. It need not be granted unless the district

  court     finds   that   there   has   been   an   intervening   change   of

  controlling law, that new evidence has become available, or that

  there is a need to correct a clear error or prevent manifest

  injustice. Ingle ex rel. Estate of Ingle v. Yelton, 439 F.3d 191,

  197 (4th Cir. 2006). By contrast, Rule 60(b) provides that a court


                                         8
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 9 of 24 PageID #: 3267



  RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

  may relieve a party from an adverse judgment if the party shows

  “mistake, inadvertence, surprise, or excusable neglect” or “any

  other reason that justifies relief.” Fed. R. Civ. P. 60(b).

  C.    Motion for New Trial

        Following a jury trial, Federal Rule of Civil Procedure 59(a)

  allows the court to grant a new trial on all or some issues “for

  any reason for which a new trial has heretofore been granted in an

  action at law in federal court.” Fed. R. Civ. P. 59(a)(1)(A). “A

  district court may grant a new trial only if the verdict: (1) is

  against the clear weight of the evidence; (2) is based upon false

  evidence; or (3) will result in a miscarriage of justice.” EEOC v.

  Consol Energy, Inc., 860 F.3d 131, 145 (4th Cir. 2017), cert.

  denied, 138 S.Ct. 976 (2018). When ruling on a Rule 59 motion for

  a new trial on the basis of the weight of the evidence, “a trial

  judge may weigh the evidence and consider the credibility of

  witnesses[.]” King v. McMillan, 594 F.3d 301, 314 (4th Cir. 2010)

  (internal quotation marks omitted).




                                        9
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 10 of 24 PageID #: 3268



   RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

                                III. DISCUSSION

   A.    Breach of Contract Claim

         Pursuant to Rule 50(b), EQT Production renews its motion for

   judgment as a matter of law on the Richardses’ breach of contract

   claim (Dkt. No. 149 at 1). It argues that the Richardses failed to

   make a showing on an essential element of their claim for which

   they had the burden of proof at trial, and that the jury’s findings

   are not supported by substantial evidence (Dkt. No. 150 at 1). In

   the alternative, pursuant to Rule 59(e), EQT Production moves to

   alter or amend the judgment in order to correct clear error (Dkt.

   Nos. 149 at 1; 150 at 14).

         In order to prevail on their breach of contract claim, the

   Richardses had the burden at trial to establish the following four

   elements: “the existence of a valid, enforceable contract; that

   [they] ha[d] performed under the contract; that [EQT Production]

   ha[d] breached or violated its duties or obligations under the

   contract; and that [they] ha[d] been injured as a result.” Exec.

   Risk Indem., Inc. v. Charleston Area Med. Ctr., Inc., 681 F.Supp.2d

   694, 714 (S.D. W. Va. 2009) (citation omitted). The parties did not


                                        10
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 11 of 24 PageID #: 3269



   RICHARDS, ET UX., v. EQT PROD. CO.                                  1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

   dispute that the Leases comprise valid, enforceable contracts, or

   that the Richardses had complied with the Lease terms. At issue was

   whether    EQT   Production   had    breached   its   duty   to   pay   proper

   royalties to the Richardses under the relevant Lease provision.

         As   noted   earlier,    the    Royalty   Provision     requires     EQT

   Production to pay the Richardses

         one-eighth (1/8) of the value at the well market price of
         the gas from each and every gas well drilled on said
         premises, the product from which is marketed and used
         sold off the premises, said gas to be measured at by a
         meter set on the farm.

   (Dkt. Nos. 51-1; 51-2; 51-3) (strikeout in original). Taken alone,

   the unambiguous language of the Royalty Provision precludes a

   genuine dispute that the Leases obligate EQT Production to remit

   royalties to the Richardses based on the “market price” of the

   natural gas produced from the Lease premises. EQT Production

   contends, however, that       the Richardses presented insufficient

   evidence for a jury to properly conclude that it had breached its

   duty to remit one-eighth of the “market price” of the gas (Dkt. No.

   150 at 14-19). The Court disagrees.




                                         11
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 12 of 24 PageID #: 3270



   RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

         At trial, the parties stipulated that EQT Production had

   “recently drilled horizontal Marcellus Shale wells on the Pullman

   96 pad . . . pursuant, in part, to the [L]eases and modifications.”

   (Dkt. No. 110 at ¶ 8). Trial testimony established that the

   horizontal wells had begun producing natural gas from the leasehold

   estates by November of 2016 (Dkt. No. 142 at 108:23-109:3). During

   their case-in-chief, the Richardses testified that they received

   their first royalty payment for gas produced from the horizontal

   wells in January of 2017. Id. at 69:21-23. They further testified

   that, since January 2017, EQT Production had “deducted” certain

   post-production expenses from their monthly royalties on the gas

   produced from the horizontal wells. Id. at 54:16-55:9; 66:2-9;

   68:20-24; 70:17-20. Coupled with this testimony, the Richardses

   introduced     monthly    remittance      statements   provided    by    EQT

   Production, which reflected “owner deducts” for post-production

   expenses. See Joint Exs. 10; 11.

         The Richardses further testified that, since 1954, they have

   received royalty payments for natural gas produced from the older

   vertical wells on the Lease premises (Dkt. No. 142 at 53:5-9;


                                        12
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 13 of 24 PageID #: 3271



   RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

   54:12-15; 62:13-24). Between 1954 and 2016, neither EQT Production

   nor any other lessee-producer had taken any deductions from the

   Richardses’ royalty payments for natural gas produced under the

   Leases. Id. at 54:8-22, 62:13-63:10. And, although the Leases were

   amended in 2014 to allow for horizontal drilling, the Royalty

   Provisions were not–-and have never been--modified (Dkt. No. 110 at

   ¶ 4). See also Dkt. No. 142 at 64:18-25, 65:9-16. Mary Richards

   further testified that, as of the date of the trial, EQT Production

   had still never deducted any post-production expenses for gas

   produced from the vertical wells (Dkt. No. 142 at 68:25-69:2).

         At trial, EQT Production did not dispute that, in order to

   determine the price of the gas where it is sold to EQT Energy, a

   net-back method is used to deduct certain post-production expenses

   of gathering and compressing the gas from the horizontal wells to

   the downstream market at TETCO M2. During its case-in-chief, EQT

   Production    introduced    the   testimony   of   its   Chief   Accounting

   Officer, Jimmi Sue Smith (“Smith”), who confirmed that the “owner

   deducts” on the Richardses’ monthly remittance statements reflect

   the post-production expenses deducted from the TETCO M2 index price


                                        13
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 14 of 24 PageID #: 3272



   RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

   to determine a “fair market price at the wellhead” for gas produced

   from the horizontal wells. Id. at 109:21-111:8-24; 113:4-13. Smith

   further testified that EQT Production pays severance taxes to the

   State of West Virginia based on the value of the gas severed from

   the Richardses’ property. Since January 2017, EQT has “charged” a

   portion of the severance taxes owed to the State for gas severed

   from both the vertical and horizontal wells as “a deduction on the

   [Richardses’ remittance] statement[s].” Id. at 113:17-114:7.

         When the evidence at trial is viewed in the light most

   favorable to the Richardses and all reasonable inferences are drawn

   in their favor, the Court concludes that a jury could have properly

   come to the conclusions reached by this jury,(1) that the net-back

   method utilized by EQT Production does not provide for the “market

   price” of the gas, and (2) that EQT Production had therefore

   “breached the terms of the Leases by failing to pay the Richardses

   the full amount of royalties due” under the Royalty Provision (Dkt.

   No. 134). Accordingly, EQT Production is not entitled to judgment

   as a matter of law or an altered or amended judgment on the

   Richardses’ breach of contract claim.


                                        14
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 15 of 24 PageID #: 3273



   RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

   B.    Apportionment of Severance Taxes

         Pursuant to Rule 59(e), EQT Production also moves the Court to

   alter or amend its judgment in favor of the Richardses on the issue

   of   the   apportionment    of   severance   taxes,   and   to   grant   EQT

   Production a new trial on this issue (Dkt. No. 149 at 1). It argues

   that, by directing a verdict in favor of the Richardses, the Court

   was clearly erroneous in failing to permit the jury to consider

   whether EQT Production had breached the Royalty Provision by

   “allocating to the Richardses their share of severance taxes.” Id.

         At as mentioned earlier, Smith testified on cross-examination

   that EQT Production pays severance taxes to the State of West

   Virginia for the privilege of severing natural gas in this state,

   and that a portion of the severance taxes owed to the State are

   “charged” to the Richardses as “a deduction on the[ir remittance]

   statement[s]” (Dkt. No. 142 at 113:17-114:7). According to Smith,

   “EQT’s policy is that the severance taxes are deducted unless it is

   specifically prohibited by the lease.” Id. at 172:23-25. At the

   close of all the evidence, the Court ruled that EQT Production’s

   allocation of severance taxes to the Richardses is impermissible,


                                        15
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 16 of 24 PageID #: 3274



   RICHARDS, ET UX., v. EQT PROD. CO.                                  1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

   as a matter of law, under West Virginia’s Severance and Business

   Privilege Tax Act of 1993, W. Va. Code § 11-13A-1, et seq.

   (“Severance Tax Act” or “the Act”).

         The Severance Tax Act provides, in relevant part,

         (a) Imposition of tax. -- For the privilege of engaging
         or continuing within this state in the business of
         severing natural gas or oil for sale, profit or
         commercial use, there is hereby levied and shall be
         collected from every person exercising such privilege an
         annual privilege tax: . . . .

         (c) Tax in addition to other taxes. -- The tax imposed by
         this section shall apply to all persons severing gas or
         oil in this state, and shall be in addition to all other
         taxes imposed by law.

   W.   Va.   Code   §   11-13A-3a   (emphasis   added).   The   Act   defines

   “[p]erson” to include “any individual, firm, partnership, mining

   partnership, joint venture, association, corporation, trust or

   other entity, or any other group or combination acting as a unit.”

   Id. § 11-13A-2(c)(9). It further defines “[b]usiness” to include

   “all activities engaged in, or caused to be engaged in, with the

   object of gain or economic benefit, direct or indirect,” and

   “severing” as “the physical removal of the natural resources from




                                        16
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 17 of 24 PageID #: 3275



   RICHARDS, ET UX., v. EQT PROD. CO.                                          1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

   the earth . . . of this state by any means.” Id. § 11-13A-2(c)(2)

   and (11).

         Although    the   Supreme      Court    of   Appeals     of    West   Virginia

   (“Supreme Court of Appeals”) has not yet addressed the issue of

   whether natural gas lessees, such as EQT Production, may allocate

   severance taxes to royalty owners likes the Richardses, this Court

   holds that the Act unambiguously applies only to “persons severing

   gas . . . in this state.” W. Va. Code § 11-13A-3a(c). By its plain

   language, the Severance Tax Act is limited to those individuals and

   entities exercising “the privilege of engaging . . . in the

   business    of    severing      natural      gas   .   .   .    for    sale.”     Id.

   § 11-13A-3a(a); see also Cather, et al., v. EQT Prod. Co., et al.,

   No. 1:17-CV-208, 2019 WL 3806629, at *4 (N.D. W. Va. Aug. 13, 2019)

   (Kleeh,    J.)   (holding    that     the    Act   “clearly     limits      its   own

   applicability to those engaged in the business of severing, in this

   instance, natural gas from West Virginia lands. The applicability

   of   the   tax   is   limited   to   those     exercising      the    privilege    of

   extracting natural gas from property.”).




                                           17
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 18 of 24 PageID #: 3276



   RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

         Here, EQT Production does not dispute that it is engaged in

   the business of severing and producing natural gas in West Virginia

   for sale or profit, or that it has the responsibility to remit

   severance tax to the State of West Virginia based on the value of

   the gas produced (Dkt. No. 150 at 23). To the extent that EQT

   Production argues that the Richardses, as royalty owners, are also

   engaged in the business of “severing gas . .         in this state,” this

   argument is unavailing. As noted by the Richardses, EQT Production

   retains the exclusive right under the Leases to extract natural gas

   from the leasehold premises, see Dkt. Nos. 51-1; 51-2; 51-3, and

   the testimony of the parties at trial confirmed that Arnold and

   Mary Richardses are not engaged in the business of physically

   removing (i.e., severing) natural resources from the State of West

   Virginia.

         Based on the clear and unambiguous language of the Severance

   Tax Act and its application to the Leases, which are devoid of any

   language addressing severance taxes, the Court concludes that it

   was not clearly erroneous in directing a verdict in favor of the

   Richardses on the apportionment of severance taxes (Dkt. No. 149 at


                                        18
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 19 of 24 PageID #: 3277



   RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

   1). Accordingly, EQT Production is not entitled to an altered or

   amended judgment or a new trial on the issue.

   C.    Prejudgment Interest

         Also   pending   is   the   Richardses’   motion   for   prejudgment

   interest on the jury’s verdict and the directed verdict by the

   Court (Dkt. No. 147), which EQT Production has opposed (Dkt. No.

   148). Despite the opportunity to do so, the Richardses did not file

   a reply in support of their motion.

         As argued by EQT Production, West Virginia Code § 56–6–27,

   rather than West Virginia Code § 56–6–31, provides for prejudgment

   interest in actions founded on contract. In that regard, the

   Supreme Court of Appeals of West Virginia has previously held that

         [i]n an action founded on contract, a claimant is
         entitled to have the jury instructed that interest may be
         allowed on the principal due, W. Va. Code, 56–6–27
         [1923], but is not entitled to the mandatory award of
         interest contemplated by W. Va. Code, 56–6–31 [1981],
         since this statute does not apply where the rule
         concerning interest is otherwise provided by law.

   Ringer v. John, 742 S.E.2d 103, 106–07 (W. Va. 2013) (quoting Syl.

   Pt. 4, Thompson v. Stuckey, 300 S.E.2d 295 (W. Va. 1983)). West

   Virginia Code § 56–6–27, in turn, provides that,


                                        19
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 20 of 24 PageID #: 3278



   RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

         [t]he jury, in any action founded on contract, may allow
         interest on the principal due, or any part thereof, and
         in all cases they shall find the aggregate of principal
         and interest due at the time of the trial, after allowing
         all proper credits, payments and sets-off; and judgment
         shall be entered for such aggregate with interest from
         the date of the verdict.

         In City Nat’l Bank of Charleston v. Wells, 384 S.E.2d 374 (W.

   Va. 1989), the Supreme Court of Appeals again recognized that, “in

   contract claims, the right to prejudgment interest is dependent on

   the provisions of W. Va. Code, 56-6-27 (1923), which leaves the

   determination to the jury.” Id. at 389 (quoting Syl. pt. 4,

   Stuckey, 300 S.E.2d at 295). Finding that the plaintiff had waived

   any right that he may have had to an award of prejudgment interest

   on his breach of contract claim, the court affirmed the circuit

   court’s denial of his post-trial motion for prejudgment interest.

   In so doing, the court explained, in relevant part:

         Thus, the plaintiff here is not entitled to an award of
         prejudgment interest after trial, although he could have
         demanded an instruction to that effect in order to submit
         the issue to the jury. His failure to do so must be
         deemed a waiver of that right.

   Id. (citations omitted); see also Rice v. Cmty. Health Ass’n, 40 F.

   Supp. 2d 788, 800 (S.D. W. Va. 1999), aff’d in part, vacated in


                                        20
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 21 of 24 PageID #: 3279



   RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

   part, 203 F.3d 283 (4th Cir. 2000) (denying plaintiff’s motion to

   amend the court’s judgment order to include prejudgment interest

   where the plaintiff had “waived the right to a jury instruction on

   prejudgment interest by failing to request the appropriate jury

   instruction”).

          Here, as in Wells and Rice, the Richardses did not submit a

   proposed jury instruction regarding prejudgment interest. See Dkt.

   No. 59. Nor did they request one during the charge conference.

   Thus, they have waived the right to any prejudgment interest on the

   jury’s verdict. See Wells, 384 S.E.2d at 389; Rice, 40 F.Supp.2d at

   800.

          On the other hand, as the finder of fact in granting the

   Richardses’ motion for a directed verdict on the issue of severance

   taxes, and as EQT Production concedes in its briefing, the Court

   has the discretion to award prejudgment interest on the directed

   verdict. See, e.g., Velasquez v. Roohollahi, No. 13-1245, 2014 WL

   5546140 at *3 (W. Va. Nov. 3, 2014) (recognizing that the circuit

   court, as the factfinder in a bench trial on a breach of contract

   claim, had the authority to decide whether to award prejudgment


                                        21
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 22 of 24 PageID #: 3280



   RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

   interest). In this case, the Court finds that the equities weigh in

   favor of awarding prejudgment interest to the Richardses for the

   delay in recovering damages.

         Notably, West Virginia Code § 56–6–27 does not describe how

   prejudgment interest should be calculated. Federal courts have

   discretion in choosing the rate of prejudgment interest, which

   “will compensate [the prevailing party] for the delay in recovering

   damages when consideration is given to . . . the money market at

   the time,” even where the underlying claim is based on state law.

   Chesapeake & Ohio Ry. Co. v. Elk Refining Co., 186 F.2d 30, 35 (4th

   Cir. 1950); accord Liberty Mut. Ins. Co. v. Year Round Pool, Inc.,

   104 F.3d 359 at 4 (4th Cir. 1996) (unpublished); Montgomery Ward &

   Co. v. Collins Estate, Inc., 268 F.2d 830, 839 (4th Cir. 1959).

   Further, this Court has previously observed that, “in order to make

   the injured parties whole, the prejudgment interest should reflect

   the injured party’s borrowing costs.” Dijkstra v. Carenbauer, No.

   5:11-CV-152, 2015 WL 12750449, at *7 (N.D. W. Va. July 29, 2015)

   (Bailey, J.) (quoting Zerkel v. Trinity Resources, Inc., 2013 WL

   3187077, *2 (N.D. W. Va. June 20, 2013) (Stamp, J)).


                                        22
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 23 of 24 PageID #: 3281



   RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

          Applying these principles, the rate at which prejudgment

   interest is calculated should reflect the rate that best represents

   the injured party’s borrowing cost during the period of the loss of

   use of the moneys owed. In order to make this determination, and as

   suggested by EQT Production, the Court will apply the average

   federal interest rate from January 2017 to September 2018. During

   that       time,   the   federal    interest    rates    for    marketable

   interest-bearing debt averaged 2.15% per month (Dkt. No. 148 at 8).

   Accordingly, the Court will award prejudgment interest on the

   amount of $42,540.83, from January 1, 2017, to be calculated at the

   rate of 2.15% per annum.

                                 IV. CONCLUSION

          In conclusion, for the reasons discussed, the Court:

          •      DENIES EQT Production’s Motion for Judgment as a Matter

                 of Law, For New Trial, and For Amendment of the Court’s

                 Judgment Orders (Dkt. No. 149);

          •      GRANTS in part and DENIES in part the Richardses’ Motion

                 for Prejudgment Interest (Dkt. No. 147);




                                        23
Case 1:17-cv-00050-IMK-MJA Document 154 Filed 08/29/19 Page 24 of 24 PageID #: 3282



   RICHARDS, ET UX., v. EQT PROD. CO.                                 1:17CV50

       MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     JUDGMENT AS A MATTER OF LAW, FOR NEW TRIAL, AND FOR AMENDMENT
    OF THE COURT’S JUDGMENT ORDERS [DKT. NO. 149], GRANTING IN PART
    AND DENYING IN PART PLAINTIFFS’ MOTION FOR PREJUDGMENT INTEREST
      [DKT. NO. 147], AND GRANTING DEFENDANT’S UNOPPOSED MOTION FOR
      STAY OF EXECUTION ON JUDGMENTS FOR THIRTY DAYS [DKT. NO. 151]

         •     AWARDS   prejudgment interest on the Court’s directed

               verdict at the rate of 2.15% per annum;

         •     GRANTS EQT Production’s unopposed Motion for Stay of

               Execution of Judgments (Dkt. No. 151); and

         •     STAYS the execution of the judgments in the case for

               thirty (30) days following the entry of this Order.

         It is so ORDERED.

         The Clerk is DIRECTED to transmit copies of this Memorandum

   Opinion and Order to counsel of record, and to enter an amended

   judgment order (Dkt. No. 137) reflecting the award of prejudgment

   interest.

   DATED: August 29, 2019

                                             /s/ Irene M. Keeley
                                             IRENE M. KEELEY
                                             UNITED STATES DISTRICT JUDGE




                                        24
